           Case 1:20-cv-09427-GHW Document 27 Filed 07/21/21 Page 1 of 3
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: ________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 7/21/2021
----------------------------------------------------------------- X
                                                                  :
BERTIN DOMINGUEZ, et al.,                                         :
                                                                  :
                                                  Plaintiffs, :         1:20-cv-9427-GHW
                                                                  :
                              -v -                                :          ORDER
                                                                  :
NEW YORK BAGELS EATERY INC., et al.,                              :
                                                                  :
                                               Defendants. :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:
         The Court has been advised that the parties have reached a settlement in this case, which

includes claims arising under the Fair Labor Standards Act (the “FLSA”). The Court understands

that the parties seek an order of dismissal with prejudice.

         In light of the decision of the Second Circuit Court of Appeals in Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199 (2d Cir. 2015), which held that the FLSA falls within the “applicable federal

statute” exception to Federal Rule of Civil Procedure 41(a)(1)(A), the parties cannot dismiss claims

arising under the FLSA with prejudice pursuant to Rule 41(a)(1)(A). The holding of Cheeks does not

apply to claims arising under any statute other than the FLSA. As a result, in order to dismiss an

FLSA claim with prejudice, the parties must seek court approval of the proposed dismissal under Rule

41(a)(2). In order to seek such approval, the parties are directed to proceed as follows:

         (a) First, the parties are ORDERED to discuss whether they are willing to consent, under

28 U.S.C. § 636(c), to conducting all further proceedings before the assigned Magistrate Judge.

If both parties consent to proceed before the Magistrate Judge, the parties must, no later than

August 4, 2021, file on ECF a fully executed Notice, Consent, and Reference of a Civil Action to a

Magistrate Judge form, a copy of which is attached to this order (and is also available at

https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf). The executed form should be
           Case 1:20-cv-09427-GHW Document 27 Filed 07/21/21 Page 2 of 3



filed on ECF as a “Proposed Order,” and be described using the “Consent Order” filing event in

accordance with ECF Rule 13.18. If the Court approves that form, all further proceedings,

including the evaluation of the proposed settlement, will then be conducted before the assigned

Magistrate Judge rather than before me. Any appeal would be taken directly to the United States

Court of Appeals for the Second Circuit, as it would be if the consent form were not signed and so

ordered.

         If either party does not consent to conducting all further proceedings before the assigned

Magistrate Judge, the parties must file a joint letter, no later than August 4, 2021, advising the Court

that the parties do not consent, but without disclosing the identity of the party or parties who

do not consent. The parties are free to withhold consent without negative consequences.

         (b) Second, if the parties do not consent to conduct all further proceedings before the

assigned Magistrate Judge, they shall instead submit to the Court by August 11, 2021 a joint motion

via ECF setting forth their views as to why their settlement is fair and should be approved. The

motion must address the considerations detailed in Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332

(S.D.N.Y. 2012), and must include a copy of the settlement agreement itself, attached as an exhibit.

The parties are advised that the Court will not approve settlement agreements that contain a confidentiality provision,

and that the Court will not permit the parties to file any portion of any document related to the Court’s evaluation of

the proposed settlement under seal unless they have first made a particularized showing of the need for the relevant

information to be sealed that rebuts the presumption of public access to judicial documents.

         If the settlement includes attorney’s fees, the parties should also address the reasonableness

of the fees to be awarded under the framework set forth in Goldberger v. Integrated Resources, Inc., 209

F.3d 43, 50 (2d Cir. 2000). Plaintiffs’ attorneys must also attach as an exhibit detailed attorney time

records for the Court’s review, as the Second Circuit “encourage[s] the practice of requiring

documentation of hours as a ‘cross check’” even in cases in which the fees awarded are a percentage



                                                            2
          Case 1:20-cv-09427-GHW Document 27 Filed 07/21/21 Page 3 of 3



of the total award. Id. (citation omitted).

        SO ORDERED.


 Dated: July 21, 2021                         _____________________________________
 New York, New York                                    GREGORY H. WOODS
                                                      United States District Judge




                                              3
